Title: From Thomas Jefferson to Mary Willis Daingerfield, 7 November 1807
From: Jefferson, Thomas
To: Daingerfield, Mary Willis


                        
                            Madam
                     
                            Washington Nov. 7. 07
                        
                        As the year is drawing to a close, and the season arrived at which it is necessary to engage labourers for
                            the ensuing year, I take the liberty of stating that I shall be glad to continue to hire for the next year the four
                            negroes of your property & five belonging to miss Sarah Dangerfield, now in my service, and on the terms heretofore
                            agreed on and explained in my letter of Sep. 5. 1806. to mr Lewis Willis Dangerfield. I shall repeat my assurances that
                            they shall be provided & treated with all the humanity which I can secure in my absence, and of which I am the more
                            confident as the manager under whom they are is of a very mild & indulgent character. I will ask the favor of an answer
                            as soon as possible that I may know whether it is necessary to look out elsewhere. I pray you to accept assurances of my
                            great respect
                        
                            Th: Jefferson
                            
                        
                    